         Case: 3:18-cv-00316-wmc Document #: 57 Filed: 07/16/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ARMAND I. BAKER,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 18-cv-316-wmc
 DEPUTY DOHERTY,

          Defendants.


         Pro se plaintiff Armand I. Baker is proceeding in this action under 42 U.S.C. § 1983,

claiming that defendant Deputy Sarah Doherty prevented him from praying in accordance

with his Muslim beliefs and discriminated against him because he is Muslim in violation

of the First and Fourteenth Amendments. On May 4, 2020, defendant filed a motion for

summary judgment. (Dkt. #44.) On June 16, 2020, after plaintiff failed to oppose

defendant’s motion, the court issued an order giving plaintiff until July 7, 2020, to file a

response to defendant’s motion, warning plaintiff that his failure to respond by that

deadline would cause the court to dismiss his claim with prejudice for failure to prosecute.

(Dkt. #55.)

         On June 25, 2020, the court received a letter from plaintiff, dated June 17, 2020,

indicating that he missed his opposition deadline because he had been quarantined due to

his contracting and recovering from COVID-19, representing that he is now healthy, and

asking for an extension of the summary judgment deadline. (Dkt. #56.) It appears that

his letter crossed in the mail with the court’s order giving him additional time to respond

to defendant’s motion, and it further appears that plaintiff received the court’s extension
       Case: 3:18-cv-00316-wmc Document #: 57 Filed: 07/16/20 Page 2 of 2



order. Plaintiff’s July 7, 2020, deadline passed over a week ago, but plaintiff has neither

responded to defendant’s motion for summary judgment, nor has he contacted the court

requesting further extension. At this juncture, the court has no basis to conclude that

plaintiff’s health is preventing him from litigating this case or seeking further extension of

his deadline, especially in light of his June 17, 2020, letter reporting that he is now healthy.

Therefore, seeing no basis to conclude otherwise, the court finds that plaintiff has

abandoned this lawsuit. Accordingly, this case is DISMISSED with prejudice for plaintiff’s

failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005)

(district court has inherent authority to dismiss a lawsuit sua sponte for failure to prosecute).




                                            ORDER

       IT IS ORDERED that:

       1) Plaintiff Armand Baker’s claim in this lawsuit is DISMISSED with prejudice for

           failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

       2) The clerk of court is directed to enter judgment accordingly.


       Dated this 16th day of July, 2020.

                                            BY THE COURT:
                                            /s/

                                            WILLIAM M. CONLEY
                                            District Judge




                                               2
